As filed with the Securities and Exchange Commission on 5/23/07 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21079 AIP Alternative Strategies Funds (Exact name of registrant as specified in charter) 701 Westchester Avenue, Suite 312W, White Plains, NY 10604 (Address of principal executive offices) (Zip code) Mr. Lee Schultheis, 701 Westchester Avenue, Suite 312W, White Plains, NY 10604 (Name and address of agent for service) 1-877-LOW-BETA (1-877-569-2382) Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. AIP Alternative Strategies Fund Alpha Hedged Strategies Fund Schedule of Investments March 31, 2007 Shares or Principal Amount Value UNDERLYING FUNDS TRUSTS - 117.60%* Convertible Bond Arbitrage-1 Portfolio 3,191,212 $ 32,263,158 Distressed Securities & Special Situations-1 Portfolio 8,401,665 88,805,599 Equity Options Overlay-1 Portfolio (a) 1,806,877 18,430,141 Fixed Income Arbitrage-1 Portfolio 4,548,711 43,986,034 Global Hedged Income-1 Portfolio 1,942,586 20,047,487 Long/Short Equity―Earnings Revision-1 Portfolio 3,062,470 32,247,809 Long/Short Equity―Deep Discount Value-1 Portfolio 3,622,075 31,004,958 Long/Short Equity―Global-1 Portfolio (a) 2,179,692 24,368,956 Long/Short Equity―Healthcare/Biotech-1 Portfolio 1,580,094 15,279,512 Long/Short Equity―International-1 Portfolio 2,997,616 29,856,251 Long/Short Equity―Momentum-1 Portfolio 3,179,789 29,095,065 Long/Short Equity―REIT-1 Portfolio 3,163,930 33,252,904 Merger Arbitrage-1 Portfolio 3,186,094 33,995,621 TOTAL UNDERLYING FUNDS TRUSTS (Cost $399,770,517) 432,633,495 REPURCHASE AGREEMENTS - 0.91%* The Bear Stearns Companies, Inc., 5.100%, dated 3/30/2007, due 4/02/2007, repurchase price $3,358,222 (b) $ 3,357,271 3,357,271 TOTAL REPURCHASE AGREEMENTS (Cost $3,357,271) 3,357,271 Total Investments(Cost $403,127,788) - 118.51%* 435,990,766 Liabilities in Excess of Other Assets - (18.51)%* (68,087,128) TOTAL NET ASSETS - 100.00%* $ 367,903,638 Footnotes (a)Non-income Producing (b)Collateralized by U.S. Government or U.S. Government Agency securities, U.S. Government Agency mortgage-backed securities, certificates of deposits or bankers' acceptances. *Percentages are stated as a percent of net assets. The cost basis of Alpha Fund’s investments for federal income tax purposes at March 31, 2007, was as follows*: Cost of investments $ 405,823,768 Gross unrealized appreciation 37,645,474 Gross unrealized depreciation (7,478,476) Net unrealized depreciation $ 30,166,998 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. AIP Alternative Strategies Fund Beta Hedged Strategies Fund Schedule of Investments March 31, 2007 Shares or Principal Amount Value UNDERLYING FUNDS TRUSTS - 134.95%* Distressed Securities & Special Situations-1 Portfolio 250,457 $ 2,647,334 Equity Options Overlay-1 Portfolio (a) 118,154 1,205,171 Fixed Income Arbitrage-1 Portfolio 91,812 887,820 Global Hedged Income-1 Portfolio 81,209 838,075 Long/Short Equity―Deep Discount Value-1 Portfolio 118,767 1,016,647 Long/Short Equity―Global-1 Portfolio (a) 92,609 1,035,365 Long/Short Equity―International-1 Portfolio 103,880 1,034,643 Long/Short Equity―Momentum-1 Portfolio 110,837 1,014,161 Merger Arbitrage-1 Portfolio 88,849 948,018 TOTAL UNDERLYING FUNDS TRUSTS(Cost $10,359,404) 10,627,234 REPURCHASE AGREEMENTS - 0.89%* The Bear Stearns Companies, Inc., 5.100%, dated 3/30/2007, due 4/02/2007, repurchase price $70,457 (b) $ 70,437 70,437 TOTAL REPURCHASE AGREEMENTS (Cost $70,437) 70,437 TOTAL INVESTMENTS(Cost $10,429,841) - 135.84%* 10,697,671 Liabilities in Excess of Other Assets - (35.84)%* (2,822,760) TOTAL NET ASSETS - 100.00%* $ 7,874,911 Footnotes (a)Non-income Producing (b)Collateralized by U.S. Government or U.S. Government Agency securities, U.S. Government Agency mortgage-backed securities, certificates of deposits or bankers' acceptances. *Percentages are stated as a percent of net assets. The cost basis of Beta Fund’s investments for federal income tax purposes at March 31, 2007, was as follows*: Cost of investments $ 10,429,841 Gross unrealized appreciation 416,864 Gross unrealized depreciation (149,034) Net unrealized depreciation $ 267,830 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)AIP Alternative Strategies Funds By (Signature and Title)/s/ Lee Schultheis Lee Schultheis, President DateMay 21, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Lee Schultheis Lee Schultheis, President DateMay 21, 2007 By (Signature and Title)*/s/ Stephen G. Bondi Stephen G. Bondi, Treasurer DateMay 22, 2007
